DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23, 2022 has been entered.
 
Priority
The instant application claims priority under 35 USC 119(a)-(d) from Chinese Application CN2016101539612.7, filed July 11, 2016.
With respect to the claim for foreign priority under 35 USC 119(a)-(d), it is noted that under 35 USC 119(a), the claims in a US Application are entitled to the benefit of a foreign priority date if the corresponding foreign application supports the claims in the manner required by 35 USC 112, first paragraph [see MPEP 2163.03(III), and In re Ziegler, 992, F.2d 1197, 1200, 26 USPQ2d 1600, 1603 (Fed. Cir. 1993); Kawai v. Metlesics, 480 F.2d 880, 178 USPQ 158 (CCPA 1973); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989)].  The foreign application must be examined for the question of sufficiency of the disclosure under 35 USC 112, as well as to determine if there is a basis for the claims sought (MPEP 201.15).
It is noted that the requirement for support is evaluated for each claim individually such that different claims may be examined with different effective filing dates.  In the instant case, the priority application does not support the broadly claimed “aryl group,” “substituted aryl group” or “arylsulfonyl” for variables R1 and R3-R5 which as claimed refers to “an aryl group with a 6-20 membered monocyclic or a fused ring” whereas the priority document only discloses phenyl.    Further, the priority document does not provide support for the claimed variable R3 being null, for the R4 variable to be -CH2ONO2, for the “substituted aryl” group to be substituted by oxo, or for the heteroaryl group to be any 8-20 membered aryl group.  Therefore, the priority document does not provide full descriptive support for the entire scope of any of claims 3, 5, 6, 10 and 13.  Accordingly, these claims are examined with an effective filing date of June 27, 2017 (the actual filing date of the 371 application).  Claims 4, 7-9, 11, 12, 14 and 15 were found to be fully supported by the priority document and are therefore accordingly examined with an effective filing date of July 11, 2016. Should applicant desire that the benefit of an earlier effective filing date be according any of the instant claims, the claims must be amended such that they are fully supported by the priority application.


Response to Arguments and Amendments
Applicant’s amendments filed May 23, 2022 have been entered.  All rejections and objections not explicitly maintained herein are withdrawn in view of Applicant’s amendments.  The rejections below constitute the full set of rejections being applied to the instant claims.
Regarding the rejections of claims 3-15 under 35 USC 103 as being unpatentable over Ge et al. in view of Thoorens et al. and further in view of Trehan et al.,  Applicants contend that the certified translation of the foreign priority document is sufficient to overcome the rejections since am exception under 102(b)(2)(C) applies.  However, this exception only applies for references that qualify as art only under 35 USC 102(a)(2).  The Ge reference was published on 1/26/17 and therefore qualifies as art under 35 USC 102(a)(1) for any claim which is not entitled to the priority date.  Thus, the traversal has been considered and was found to be persuasive as it pertains to claims 4, 7-9, 11, 12, 14 and 15 which were found to be fully supported by the priority document.  However, as noted in the priority section above, claims 3, 5, 6, 10 and 13 were not found to be fully supported by the priority document and therefore remain examined with an effective filing date of June 27, 2017.  Accordingly, the common ownership statement and exception under 102(b)(2)(C) is insufficient to overcome the rejections and they are maintained herein.
Finally, with respect to the rejection of claims 3-15 for double patenting over US 11,013,736, the rejection has not been addressed in Applicant’s reply.  Since the rejection is still deemed to apply for the reasons set forth in the previous action, it is maintained herein.

Election/Restrictions
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated in the original rejection, the examiner searched the compound based on the elected species above, wherein: the elected species was not found to be free of the prior art.  Accordingly, the scope of the search and examination was not expanded further at this stage of prosecution as the claims to the elected species remain unallowable.

Status of Claims
Currently, claims 3-15 are pending in the instant application and are under consideration in the instant application to the extent that they are readable on the elected embodiment.  

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The phrase occurs numerous times throughout the claim set.  Instances include “aryl group (such as phenyl)” and “monocyclic or a fused ring such as phenyl or naphthyl.”
Regarding claims 9 and 12-14, the use of the phrase "etc." in the definition of the claimed binderenders the claims indefinite because it is unclear what limitations are added by the use of this phrase.  See MPEP § 2173.05(d).  These phrases do not limit the definitions of the variables which they are used to define because the claim(s) include(s) elements not actually disclosed (those encompassed by "etc.") thereby rendering the scope of the claim(s) unascertainable.   Further, the phrase appears to leave the definitions of which particular derivatives can be used completely open to interpretation.  There is no definition or guidance in the specification that would lead a person of ordinary skill in the art to the understanding of what specific structural characteristics must be present in order for a particular compound or group of compounds within the limitations encompassed by “etc.”   
Regarding all rejected claims, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, the claims first recite broad definitions for the claimed compound definitions and the claims also recite “such as” immediately following many different recited variable definitions, which is the narrower statement of the range/limitation. Appropriate correction is required

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 3, 5, 6, 10 and 13  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 11,013,736.
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
The ‘736 patent teaches an oral solid preparation comprising a therapeutically effective amount of a crystalline form of compound (A) which is identical to the instantly elected species. Further, the weight ratio of active ingredient to disintegrant/disintegrant assistant is claimed in patented claim 2, the anticipatory substances for use as the claimed  disintegrant/disintegrant assistant/excipient/binder are taught in claims 3-6, and the method for treating hypertension is in patented claims 10-14.  Table 4 provides for 11 specific anticipatory examples of tablets having the elected species as an active ingredient, and disintegrants such as sodium carboxymethyl cellulose, or low degree substituted hydroxypropyl cellulose; binders such as povidone or starch; disintegrant assistants such as sodium bicarbonate, sodium carbonate, magnesium carbonate or sodium glycine carbonate; a soluble small molecule like sodium carbonate or glucose; and a lubricant such as magnesium stearate or sodium stearyl fumerate. The examples in Table 4 read on the instantly claimed oral solid preparation, so the claims are anticipated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 5, 6, 10 and 13 are rejected under 35 U.S.C. 103 as being un-patentable over Ge et al. (US 9,708,306 B2) in view of Thoorens et al. (US8,632,819 B2) and Trehan et al. (WO2014/102628 A1).
Ge et al. teaches a pharmaceutical composition, characterized in that the pharmaceutical composition comprises a therapeutically effective amount of benzimidazole derivatives represented by the compound of the formula (I), or pharmaceutically acceptable salts thereof, solvates thereof, or polymorphs thereof, and a pharmaceutically acceptable adjuvant for the treatment of cardiovascular disease, see col. 2, lines 65-67 and claims 17 and 18. Moreover, Ge et al. teaches one of the preferred compound of the formula (I) includes QR01019, see col. 7. More specifically, the potassium salt elected in the present application is specifically disclosed and exemplified at column 16, lines 64-67). This compound has the same structure as the claimed compound. Ge et al. further teaches various dosage forms of the pharmaceutical composition including tablets and various adjuvants including mannitol, microcrystalline cellulose, excipient, and crospovidone, see col. 22, lines 60-63. 
Ge et al. does not teach disintegrant assistant.
Thoreens et al. teaches a particulate co-processed microcrystalline cellulose and calcium carbonate composition having the respective components present in a weight ratio of from about 75:25 to 35:65. Such compositions are described as useful pharmaceutical excipients which may be employed in a direct compression tabletting process, see col. 2, lines 32-38
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the tablet formulation taught by Ge et al. to include calcium carbonate to give the claimed invention. One would have been motivated to do so because microcrystalline and calcium carbonate at a ratio of 75:25 (i.e. 3:1)  was compacted to produce a compact which was then milled to form a granulate as taught by Thoreens et al. One would reasonably expect compacting the microcrystalline cellulose and calcium carbonate into an effective compact for the purpose of Ge et al.
Ge et al. does not teach the claimed disintegrant and amount thereof, the claimed disintegrant assistant and amount thereof, the claimed excipient and amount thereof, and the claimed lubricant and amount thereof. The binder in the amount of 0-15% by weight recited in claim 8 is interpreted not to be present due to the 0% by weight.
Trehan et al. teaches a stable pharmaceutical composition comprising azilsartan medoxomil and a polymeric carrier selected from the group consisiting of polyvinyl pyrrolidone, copovidone, or a mixture thereof from about 3:1 to about 22:1 based on weight, see Abstract. Moreover, Trehan et al. teaches a tablet formulation comprising:

    PNG
    media_image1.png
    553
    1164
    media_image1.png
    Greyscale
, see Example 3. The Azilsartan amounts to 23.71% (meeting the about 20% claimed), mannitol amounts to 20.17%, croscarmellose sodium amounts to 5.67%, magnesium stearate amounts to 1.00% by weight. Trehan et al. also teaches opacifiers for coating include calcium carbonate, see page 6, lines 11-12. While Trehan does not teach calcium carbonate functions as a disintegrant assistant, such is a function of the compound within the formulation and a compound is inseparable from its function. Absent evidence to the contrary, they appear to be functionally equivalent as a compound ant its properties are inseparable. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to use the inactive ingredients and amount thereof of the tablet taught by Trehan et al. and the calcium carbonate in the amount claimed as taught by Thoorens et al. in the tablet taught by Lei to give Applicant’s claimed tablet formulation. One would have motivated to do so because Trehan et al. teaches calcium carbonate can be used as an opacifier for coating and the other inactive ingredient and amount thereof claimed, but also Thoorens et al. teaches microcrystalline cellulose and carbonate carbonate at a ratio of 3:1 are effective to produce a compact, which can then be milled to form a granulate for tablet. One would reasonably expect the inclusion of inactive tablet ingredients in the amount taught by the combination of Thoorens et al. and Trehan et al. to give an effective tablet for the purpose of Ge et al.

Claims 3-15 are rejected under 35 U.S.C. 103 as being un-patentable over Lei et al. (US 11,008,311 B2) in view of Thoorens et al. (US8,632,819 B2) and Trehan et al. (WO2014/102628 A1).
Lei et al. teaches a pharmaceutical composition, characterized in that the pharmaceutical composition comprises a therapeutically effective amount of benzimidazole derivatives represented by the compound of the formula (I), or pharmaceutically acceptable salts thereof, solvates thereof, or polymorphs thereof, and a pharmaceutically acceptable adjuvant for the treatment of hypertension, chronic heart failure, diabetic retinopathy and the like, see col. 2, lines 9-16. Moreover, Ge et al. teaches one of the preferred compound of the formula (I) includes QR01019, see col. 7. More specifically, the potassium salt elected in the present application is specifically disclosed and exemplified at column 9, line 64 through column 10, line 19). This compound has the same structure as the claimed compound. Lei et al. further teaches various dosage forms of the pharmaceutical composition including tablets including coated tablets, sustained release or controlled release tablets (column 11, line 61 through column 12, line 2) and also recites that the carriers can include excipients, lubricants, binders, disintegrants, and dissolution aids (col. 12, ll, 11-17).
Lei et al. does not teach a specific formulation of the exemplified compounds which is a solid oral dosage form.
Trehan et al. teaches a stable pharmaceutical composition comprising azilsartan medoxomil and a polymeric carrier selected from the group consisting of polyvinyl pyrrolidone, copovidone, or a mixture thereof from about 3:1 to about 22:1 based on weight, see Abstract. Moreover, Trehan et al. teaches a tablet formulation comprising:

    PNG
    media_image1.png
    553
    1164
    media_image1.png
    Greyscale
, see Example 3. The Azilsartan amounts to 23.71% (meeting the about 20% claimed), mannitol amounts to 20.17%, croscarmellose sodium amounts to 5.67%, magnesium stearate amounts to 1.00% by weight. Trehan et al. also teaches opacifiers for coating include calcium carbonate, see page 6, lines 11-12. While Trehan does not teach calcium carbonate functions as a disintegrant assistant, such is a function of the compound within the formulation and a compound is inseparable from its function. Absent evidence to the contrary, they appear to be functionally equivalent as a compound ant its properties are inseparable. 
Although the exemplified formulation of Trehan does not contain calcium carbonate, it is described in the reference as being useful for tablet coating and would have been obvious to select. Also, as evidenced by Thoreens et al., it was known in the art at the time of the invention how to incorporate calcium carbonate into a tablet composition by a direct compression tableting processes.  The reference teaches a particulate co-processed microcrystalline cellulose and calcium carbonate composition having the respective components present in a weight ratio of from about 75:25 to 35:65. Such compositions are described as useful pharmaceutical excipients which may be employed in a direct compression tabletting process, see col. 2, lines 32-38.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to prepare tablets of the active agents described by Lei et al. by selecting well-known additives and excipients as described by Trehan et al. and using the direct compression tableting process taught by Thoreens et al.  One would have motivated to do so because Trehan et al. teaches calcium carbonate can be used as an opacifier for coating and the other inactive ingredient and amount thereof claimed, but also Thoorens et al. teaches microcrystalline cellulose and carbonate carbonate at a ratio of 3:1 are effective to produce a compacted tablet, which can then be milled to form a granulate for tablet. One would reasonably expect the inclusion of inactive tablet ingredients in the amount taught by the combination of Thoorens et al. and Trehan et al. to give an effective tablet for the purpose of Lei et al.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3-15 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-19 of U.S. Patent No. 11,013,736.
The U.S. patent claims an oral solid preparation comprising a therapeutically effective amount of a crystalline form of compound (A) which is identical to the instantly elected species. Further, the weight ratio of active ingredient to disintegrant/disintegrant assistant is claimed in patented claim 2, the anticipatory substances for use as the claimed  disintegrant/disintegrant assistant/excipient/binder is in claims 3-6, and the method for treating hypertension is in patented claims 10-14.  Since the patented claims anticipate the instantly claimed invention, a double patenting rejection is appropriate.


Claims 3-15 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-11 of U.S. Patent No. 11,337,972, in view of Thoorens et al. (US8,632,819 B2) and Trehan et al. (WO2014/102628 A1).
The U.S. patent claims a pharmaceutical preparation comprising the compound referred to as AHU377, a second active compound selected from the compounds of the instant claims (where the elected species is the third recited in the patented list), and excipients including microcrystalline cellulose and another excipient.  Dependent claim 9 of the patent more specifically recites 5-40 wt% AHU377; 5-40 wt% second active; 30-70 wt% filler; 8-20 wt% disintegrant; and 0.5-5 wt% lubricant.  Exemplary substances for each component are recited in claim 8. 
 The patented claims do not recite the inclusion of a disintegrant assistant such as calcium carbonate.
Trehan et al. teaches a stable pharmaceutical composition comprising azilsartan medoxomil and a polymeric carrier selected from the group consisting of polyvinyl pyrrolidone, copovidone, or a mixture thereof from about 3:1 to about 22:1 based on weight, see Abstract. Moreover, Trehan et al. teaches a tablet formulation comprising:

    PNG
    media_image1.png
    553
    1164
    media_image1.png
    Greyscale
, see Example 3. The Azilsartan amounts to 23.71% (meeting the about 20% claimed), mannitol amounts to 20.17%, croscarmellose sodium amounts to 5.67%, magnesium stearate amounts to 1.00% by weight. Trehan et al. also teaches opacifiers for coating include calcium carbonate, see page 6, lines 11-12. While Trehan does not teach calcium carbonate functions as a disintegrant assistant, such is a function of the compound within the formulation and a compound is inseparable from its function. Absent evidence to the contrary, they appear to be functionally equivalent as a compound ant its properties are inseparable. 
Although the exemplified formulation of Trehan does not contain calcium carbonate, it is described in the reference as being useful for tablet coating and would have been obvious to select. Also, as evidenced by Thoreens et al., it was known in the art at the time of the invention how to incorporate calcium carbonate into a tablet composition by a direct compression tableting processes.  The reference teaches a particulate co-processed microcrystalline cellulose and calcium carbonate composition having the respective components present in a weight ratio of from about 75:25 to 35:65. Such compositions are described as useful pharmaceutical excipients which may be employed in a direct compression tabletting process, see col. 2, lines 32-38.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to prepare tablets of the active agents described by The ‘972 patent by selecting well-known additives and excipients as described by Trehan et al. and using the direct compression tableting process taught by Thoreens et al.  One would have motivated to do so because Trehan et al. teaches calcium carbonate can be used as an opacifier for coating and the other inactive ingredient and amount thereof claimed, but also Thoorens et al. teaches microcrystalline cellulose and carbonate carbonate at a ratio of 3:1 are effective to produce a compacted tablet, which can then be milled to form a granulate for tablet. One would reasonably expect the inclusion of inactive tablet ingredients in the amount taught by the combination of Thoorens et al. and Trehan et al. to give an effective tablet for the claimed pharmaceutical preparation of the ‘972 patent.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699